Citation Nr: 0736274	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  For the period from February 26, 1996 to September 22, 
2002, entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease (DDD) of the lumbar 
spine.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).

In June 2001, the Board remanded the case for additional 
development.  Subsequently, a March 2003 rating decision 
continued the prior denials.

A December 2003 Board decision, in pertinent part, remanded 
the issues of entitlement to an evaluation in excess of 40 
percent for DDD of the lumbar spine, and for TDIU, for 
additional development.  Subsequently, a July 2005 rating 
decision continued the previous denials.

In November 2005, the Board awarded an increased rating for 
DDD of the lumbar spine from September 22, 2002, and denied 
an increased rating claim for DDD of the lumbar spine for the 
period prior to September 22, 2002 and entitlement to a TDIU.  
The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2007, the Court vacated the portion of the Board's 
decision which denied entitlement to an evaluation in excess 
of 40 percent for DDD for the period from February 26, 1996 
to September 22, 2002, and entitlement to a TDIU, and 
remanded those issues for compliance with the instructions in 
the March 2007 Joint Motion for Remand.  

In an October 2007 letter, the veteran's representative noted 
that the veteran indicated that his DDD has worsened since 
his last VA examination.  This statement could be construed 
as a claim of entitlement to an evaluation in excess of 50 
percent for DDD.  Such matter is referred to the RO for the 
appropriate development.  




FINDINGS OF FACT

1.  Prior to September 22, 2002, the veteran was receiving 
the maximum schedular evaluation available under Diagnostic 
Codes 5292 (limitation of motion of the lumbar spine) and 
5295 (lumbosacral strain).

2. Prior to September 22, 2002, there was no evidence of 
vertebral fracture or ankylosis, and the symptoms associated 
with the veteran's low back disability did not more nearly 
approximate pronounced intervertebral disc syndrome (IDS).

3. Service connection is in effect for DDD of the lumbar 
spine, which is currently rated as 50 percent disabling.

4.  The veteran has a high school level of education and work 
experience in various capacities such as construction worker 
and refrigeration technician; he has indicated that he last 
worked full-time in 1988.

5.   The veteran's service-connected low back disability 
alone does not prevent him from securing or following 
substantially gainful employment, considering the impairment 
from the disability and his educational and occupational 
background.


CONCLUSIONS OF LAW

1.  For the period from February 26, 1996 to September 22, 
2002, the criteria for an evaluation greater than 40 percent 
for service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16 
(2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in March 2004, August 2004, April 2005, and 
June 2005, that fully addressed all four notice elements.  
These letters informed the veteran of what evidence was 
required to substantiate his claim, and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
veteran has also been advised as to how effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006),

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran identified treatment from 1997 for his back from 
a private physician, Dr. Allende.  The RO requested his 
records in April 2002, and there was no response.  
Apparently, the veteran submitted a medical statement from 
Dr. Allende dated in May 2002.  Pursuant to the Board's 
December 2003 remand, the RO was instructed to request all 
records from Dr. Allende.  According to an April 2004 
statement, the veteran essentially indicated that he was 
satisfied with the evidence already of record and the 
statement already submitted from that physician.  In April 
2005, the RO sent a records request to Dr. Allende, but no 
reply was received.  According to the June 2005 VCAA letter, 
the RO sent a follow-up letter in June 2005, giving Dr. 
Allende an additional 30 days to provide the records.  It was 
noted that if no reply was received from Dr. Allende, a 
decision by the RO would be made based on the evidence of 
record.  In a July 2005 letter, the veteran indicated that he 
went to Dr. Allende's clinic to get medical evidence.  Along 
with his letter, the veteran submitted an additional medical 
statement from Dr. Allende dated in June 2005, as well as a 
copy of the previously submitted May 2002 statement, and 
indicated that "I hope you have here the information you 
need.  So I am sending this the sooner I can."  The veteran 
has specifically requested in multiple statements that his 
case be decided as soon as possible based on the current 
record.  Based on the veteran's statements, and a lack of 
response from Dr. Allende, the Board concludes that no other 
medical evidence from Dr. Allende is available, and that 
further attempts to secure those records would be futile.  

The record does contain VA and private medical evidence, as 
well as the veteran's contentions.  The veteran's 
representative in his October 2007 requested that all of the 
veteran's private and VA medical records be obtained and 
associated with the claims folder, but he did not 
specifically note any outstanding evidence.  Significantly, 
neither the veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

The veteran injured his back during service in September 
1975.  A November 1976 rating decision granted service 
connection for myositis, lumbosacral paravertebral muscles.  
An initial noncompensable evaluation was assigned from April 
1976.  An August 1991 Board decision increased the evaluation 
to 10 percent disabling.  A June 1996 rating decision 
increased the evaluation to 20 percent from February 1996 for 
degenerative joint disease with disc disease of the lumbar 
spine at the L3-L4 and severe degenerative joint disease of 
the L5-S1 with prominent central disc bulge and lumbar 
radiculopathy.  A June 1997 hearing officer's decision 
increased the evaluation to 40 percent; this evaluation was 
assigned from February 1996 for radiculopathy secondary to 
degenerative joint disease of the lumbosacral spine.  The 
veteran's service connected back disability is currently 
characterized as degenerative disc disease of the lumbar 
spine, with a 40 percent evaluation in effect from February 
1996 to September 22, 2002.  In November 2005, the Board 
awarded a 50 percent evaluation for the veteran's low back 
disability, effective September 23, 2002, and that decision 
was not disturbed by the Court in March 2007.  

In the instant case, the issue is entitlement to an 
evaluation in excess of 40 percent from February 26, 1996 to 
September 22, 2002.  The veteran contends that he is entitled 
to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  Musculoskeletal disorders 
are rated with consideration of the resulting functional 
impairment.  38 C.F.R. §§ 4.1, 4.10, 4.40 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Prior to September 23, 2002, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Prior to September 23, 2002, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2007).  

Under the criteria in effect prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; IDS that is mild warrants a 10 percent 
evaluation; IDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.

As noted, for the period from February 26, 1996 to September 
22, 2002, the veteran's low back disability has been 
continuously evaluated as 40 disabling.  Evidence relevant to 
the severity of the veteran's claim includes an April 1997 VA 
examination report.  According to such report, there was no 
significant sensory loss and no true muscle spasms.  Magnetic 
resonance imaging (MRI) done in December 1998 revealed 
evidence of degenerative disc disease with desiccation at L3- 
L4 and L5-S1, mild disc bulges at L3-L4, L4-L5, and L5-S1, 
and degenerative changes involving the apophyseal joints 
bilaterally, mainly at L4-L5 and L5-S1.

On VA examination in June 1999, there was evidence of painful 
motion and muscle spasm, however straight leg raising tests 
were negative bilaterally, and deep tendon reflexes were +1 
in the patellae and Achilles bilaterally. VA examination in 
January 2003 noted negative straight leg raising test, and 
deep tendon reflexes were +1 in the patellae and Achilles 
bilaterally.  There was intact pinprick and light touch on 
sensory examination.  Manual muscle tests showed 4/5 strength 
of the bilateral lower extremities L1 to S1 myotomes 
bilaterally.

On review, the Board finds that, for the period from February 
26, 1996 to September 22, 2002, an evaluation in excess of 40 
percent is not available under Diagnostic Codes 5292 or 5295, 
as a 40 percent evaluation is the maximum schedular 
evaluation available under such codes.  There is also no 
basis for an evaluation in excess of 40 percent based on 
limitation of motion due to any functional loss because the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the lumbar spine, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Other diagnostic codes that are potentially for application 
include 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), and 5293 (intervertebral disc syndrome).  On review, 
however, there is no objective evidence of vertebral fracture 
or ankylosis of the spine.  Thus, Diagnostic Codes 5285, 
5286, and 5289 are not for application.

As there is objective evidence of DDD, Diagnostic Code 5293 
is for consideration.  In order to warrant an evaluation in 
excess of 40 percent under Diagnostic Code 5293 in effect 
prior to September 23, 2002, the veteran's disability must 
more nearly approximate pronounced IDS. 

On review, the Board finds that a higher evaluation under 
Diagnostic Code 5293 is not warranted.  The objective 
evidence reflects that veteran has some paralysis of the 
sciatic nerve.  He had repeated complaints of low back pain 
with radiation down his left leg.  There is also evidence of 
demonstrable muscle spasm and some muscle weakness on recent 
examination.  Under the current rating criteria, the veteran 
is in receipt of a separate 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve, effective 
September 25, 2003.  Notwithstanding, under the criteria 
applicable in the instant case (prior to September 23, 2002), 
the evidence does not show that the veteran's DDD rises to 
the level of pronounced impairment.  In this regard, there is 
no evidence of persistent symptoms of DDD.  Muscle strength 
has generally been regarded as normal, with no more than mild 
weakness or sensory deficits noted.  Straight leg raising 
tests have also been negative.  There is no evidence of 
absent ankle jerks.  Also, the January 2003 VA examiner noted 
that the veteran did not have consistent DDD symptoms.  

Thus, while the evidence supported a finding that the veteran 
has mild sciatic neuropathy under the current criteria, the 
evidence clearly does not reflect that the veteran's back 
symptomatology more nearly approximates pronounced impairment 
under the former criteria.  An evaluation for the veteran's 
DDD in excess of 40 percent under Diagnostic Code 5293 is 
therefore not warranted.     


III.  Entitlement to a TDIU

The veteran contends that his service-connected disability 
precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met. 38 C.F.R. § 4.15 
(2007).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2007).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2007).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2007).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The veteran's service-connected DDD of the lumbar spine, 
current rated as 50 percent disabling, is his only service-
connected disability.  Thus, he fails to meet the percentage 
requirements of 4.16(a).

Nonetheless, the veteran has asserted that his service-
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment. The evidence of 
record shows that the veteran completed four years of high 
school, as well as courses in refrigeration and air- 
conditioning.  He has work experience as a construction 
worker and refrigeration technician.  On his application for 
individual unemployability completed in August 1999, the 
veteran reported that he had not worked regularly since 1988.

Psychological testing in December 2000 noted a cognitive 
disorder and depressive disorder, with moderate impairment of 
functioning.  According to a May 2002 statement, Dr. Allende 
noted that the veteran was "unable to perform any productive 
labor or job due his low back condition and emotional 
disorder."

On VA psychiatric examination in January 2003, the veteran 
reported that he was working with private companies until 
1999 and he stopped working due to his physical limitations 
produced by his medical condition.  He reported that he had 
been doing sporadic jobs of a short duration in the past 
year.  He also indicated that he did not receive disability 
benefits from the Social Security Administration.

The VA spine examination report in January 2003 noted the 
veteran's occupation as refrigeration technician.  Addressing 
his employment situation, the examiner stated that "The 
patient's service connected low back disability could 
interfere with his ability of [sic] procure and maintain the 
employment as a refrigeration technician since this 
occupation requires frequent stooping and bending forward for 
prolonged period of time."

On review, the Board acknowledges that the evidence of record 
shows that there is serious occupational impairment at the 
present time, much of which arises from the service-connected 
disability.  However, the evidence of record does not support 
the veteran's contention to the effect that he is totally 
unemployable as a result of his service-connected disability, 
nor does it support a finding to the effect that there are 
circumstances in this particular case, apart from those 
arising from non-service-connected disabilities, that place 
this veteran in a different position than other veterans with 
a 50 percent disability rating.  There is simply no competent 
statement of record supporting the veteran's contentions in 
this regard, and the totality of the evidentiary record does 
not lend support to said contentions either.  On the 
contrary, the evidence in the claims folder suggests that the 
veteran's current occupational impairment, while serious, is 
not total.  Importantly, the evidence indicates that the 
veteran has worked in various jobs for short duration, at 
least as recently as 2002, and his private physician 
attributed his inability to perform productive labor to a 
combination of back problems and an emotional condition.

The Board acknowledges the veteran's frustration with not 
being able to perform the type of physical work that he was 
accustomed to in the past, but the Board must point out that 
this does not necessarily mean that, because of his low back 
disability, the veteran is totally precluded from securing 
and following a substantially gainful occupation.  The 
veteran's high school education and his past work history in 
the refrigeration field do not preclude him from attempting 
to secure an occupation of a sedentary nature.  

While the veteran does exhibit some employment impairment due 
to his service-connected back disability, the Board finds 
that the level of impairment to the veteran's employment is 
adequately reflected in the disability evaluation that the 
veteran currently receives.  Based on the foregoing evidence, 
the Board finds that a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b) is not warranted.  Therefore, the Board finds that 
the record does not demonstrate that the veteran's service-
connected disability alone is of such a severity as to 
preclude his participation in all forms of substantially 
gainful employment. In view of the above, the Board concludes 
that the criteria for entitlement to a TDIU are not met.


ORDER


An evaluation in excess of 40 percent for low back disability 
from February 26, 1996 to September 22, 2002, is denied.

Entitlement to a TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


